Opinion issued February 21, 2019




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-18-00294-CV
                          ———————————
                     LAWRENCE ADAMS, Appellant
                                      V.
  THE ESTATE OF TED WHITENIGHT, DECEASED AND MUSTANG
          SECURITY AND INVESTIGATIONS, Appellees



                  On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Case No. 2016-32230


                        MEMORANDUM OPINION

     Appellant, Lawrence Adams, has filed a notice of appeal of the trial court’s

order granting appellees The Estate of Ted Whitenight, Deceased, and Mustang

Security and Investigations’ motion for a no-evidence and traditional summary
judgment, signed on January 26, 2018. We dismiss the appeal for want of

jurisdiction.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a); TEX. R. CIV. P.

296, 329b(a), (g). The time to file a notice of appeal also may be extended if, within

fifteen days after the deadline to file the notice of appeal, a party properly files a

motion for extension. See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of

time is necessarily implied when an appellant, acting in good faith, files a notice of

appeal beyond the time allowed by rule 26.1, but within the fifteen-day extension

period provided by rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997).

      Here, the trial court signed a final order on January 26, 2018. The clerk’s

record filed in this Court does not reflect that appellant filed a post-judgment motion

that would have extended the time to file a notice of appeal to ninety days.

Accordingly, appellant’s notice of appeal was due by February 26, 2018, or by

March 13, 2018, with a fifteen-day extension. See TEX. R. APP. P. 4.1, 26.1(a), 26.3;

                                          2
Verburgt, 959 S.W.2d at 617. Appellant untimely filed his notice of appeal on April

12, 2018. Without a timely filed notice of appeal, this Court lacks jurisdiction over

the appeal. See TEX. R. APP. P. 25.1.

      On December 20, 2018, the Clerk of this Court notified appellant that his

appeal was subject to dismissal for want of jurisdiction unless, by January 3, 2019,

he filed a written response showing how this Court has jurisdiction over this appeal.

See TEX. R. APP. P. 42.3(a). Appellant responded stating, in part, that the trial court

signed an order “on summary judgment” on January 26, 2018. The response,

however, does not show that we have jurisdiction over the appeal from the January

26, 2018 summary judgment.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                          3